— Appeal from a new sentence of the Monroe County Court (John J. Connell, J.), rendered October 26, 2007 imposed upon defendant’s conviction of criminal possession of a controlled substance in the second degree and criminal sale of a controlled substance in the second degree. Defendant was resentenced pursuant to the 2005 Drug Law Reform Act upon his 2004 conviction.
It is hereby ordered that the sentence so appealed from is unanimously affirmed. Present — Scudder, P.J., Smith, Lindley, Green and Martoche, JJ.